DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 10/27/2020 (“10-27-20 OA”), the Applicant amended independent claims 1 and 9 and added new claims 17-18 in a reply filed on 01/26/2021. Applicant’s amendments to independent claims 1 and 9 have omitted limitation and broadened the scope of the claims, which has substantively changed the scope of claims 1 and 9 and their respective dependent claims.
	Currently, claims 1-18 are examined as below.

Response to Arguments
Applicant’s amendments to claims 3-4 and 11-12 have overcome the 112(b) rejections as set forth under line item number 1 in the 10-27-20 OA.
Applicant’s amendments to independent claims 1 and 9 have overcome the prior-art rejections as set forth under line item numbers 2-4 in the 10-27-20 OA.
Despite the Applicant’s substantive amendments to independent claims 1 and 9, previously-cited prior art Moon still reads parts of the claims.
Claims 1 and 9
Moon discloses a magnetic memory device comprising a stacked structure. The stacked structure comprises a first magnetic layer having a variable magnetization direction, a second magnetic layer having a fixed magnetization direction, and a nonmagnetic layer provided 
New references are introduced. New grounds of rejections under 35 U.S.C. 103 are provided as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0346851 A1 to Moon et al. (“Moon”) in view of US 2015/0225297 A1 to Sato et al. (“Sato”).


    PNG
    media_image1.png
    327
    323
    media_image1.png
    Greyscale

Regarding independent claim 1, Moon in Figs. 2A and 2F teaches a magnetic memory device comprising a stacked structure, the stacked structure comprising: 
a first magnetic layer 224A (Figs. 2A, 2F & ¶ 58, free layer pattern 224A formed from free layer 224) having a variable magnetization direction (¶ 45); 
a second magnetic layer 226A (Figs. 2A, 2F & ¶ 58, pinned layer pattern 226A formed from the pinned layer 226) having a fixed magnetization direction (¶ 45); and 
a nonmagnetic layer 225A (¶ 58 & ¶ 61, tunnel barrier layer pattern 225A including non-magnetic material) provided between the first magnetic layer 224A and the second magnetic 
However, Moon does not explicitly disclose the nonmagnetic layer further contains an additive element selected from sulfur (S), hydrogen (H), and lithium (Li).
Sato satisfies the need by compensating cation defects formed in an MgO tunnel barrier of an MTJ element and thus the electroneutrality can be kept without forming cation defects (¶ 17). Sato satisfies the need by combining gallium oxide and lithium oxide in magnesium oxide to form a material, which includes at least Mg, O and Li (Fig. 1B, ¶ 17 & ¶ 37).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the nonmagnetic layer taught by Moon with the elements taught by Sato, so as to compensate cation defects formed in an MgO tunnel barrier of an MTJ element and thus the electroneutrality can be kept without forming cation defects.
Regarding claim 2, the combination of Moon (Figs. 2A & 2F) and Sato (Fig. 1B) further teaches the additive element compensates a defect (Sato; see the rejection of claim 1 as noted above) in the nonmagnetic layer 225A (Moon).
Regarding claim 3, the combination of Moon and Sato does not disclose a ratio of the additive element in the nonmagnetic layer is less than or equal to 5 atomic percent.
	However, the combination of Moon and Sato teaches a general condition in which the additive element in the nonmagnetic layer must have a ratio in atomic percent (see also Sato: Fig. 1B & ¶ 52).     
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Moon and Sato teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a ratio of the additive element in the nonmagnetic layer is less than or equal to 5 atomic percent produce unexpected results that are different in kind and not different in degree, said general conditions taught by the combination of Moon and Sato renders claim 3 obvious.
Regarding claim 4, the combination of Moon and Sato does not disclose a ratio of the additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent.
	However, the combination of Moon and Sato teaches a general condition in which However, the combination of Moon and Sato teaches a general condition in which the additive element in the nonmagnetic layer must have an atomic percent (see also Sato: Fig. 1B & ¶ 52).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Moon and Sato teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the unexpected results that are different in kind and not different in degree, said general conditions taught by the combination of Moon and Sato renders claim 4 obvious.
Regarding claim 5, Moon in Figs. 2A and 2F further teaches the first magnetic layer 224A contains at least iron (Fe) and boron (B) (¶ 47 & ¶ 58).
Regarding claim 6, Moon in Figs. 2A and 2F further teaches the second magnetic layer 226A contains at least iron (Fe) and boron (B) (¶ 50 & ¶ 58).
Regarding claim 7, Moon in Fig. 2F further teaches the stacked structure forms a spin-transfer-torque (STT) magnetoresistive element 220 (¶ 41, ¶ 46 & ¶ 93, variable resistance element 220 having magnetization direction induced by spin transfer torque).
Regarding claim 8, Moon in Fig. 2F further teaches the stacked structure forms a magnetoresistive element 220 (¶ 41, variable resistance element 220) having perpendicular magnetization (Fig. 2F & ¶ 94).
Regarding claim 18, Moon and Sato does not explicitly disclose a ratio of the additive element in the nonmagnetic layer is less than or equal to 5 atomic percent, and the ratio of the additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent.
	However, the combination of Moon and Sato teaches a general condition in which the additive element in the nonmagnetic layer must have respective ratio ranges in atomic percent (see also Sato: Fig. 1B & ¶ 52).     
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Moon and Sato teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a ratio of the additive element in the nonmagnetic layer is less than or equal to 5 atomic percent, and the ratio of the additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent produce unexpected results that are different in kind and not different in degree, said general conditions taught by the combination of Moon and Sato renders claim 18 obvious.

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of US 2012/0231945 A1 to Watanabe et al. (“Watanabe”).
Regarding independent claim 9, Moon in Figs. 2A and 2F teaches a magnetic memory device comprising a stacked structure, the stacked structure comprising: 
a first magnetic layer 224A (Figs. 2A, 2F & ¶ 58, free layer pattern 224A formed from free layer 224) having a variable magnetization direction (¶ 45); 
a second magnetic layer 226A (Figs. 2A, 2F & ¶ 58, pinned layer pattern 226A formed from the pinned layer 226) having a fixed magnetization direction (¶ 45); and 
a nonmagnetic layer 225A (¶ 58 & ¶ 61, tunnel barrier layer pattern 225A including non-magnetic material) provided between the first magnetic layer 224A and the second magnetic 
However, Moon does not explicitly disclose a combination of the first additive element and the second additive element is selected from a combination of aluminum (Al) and nitrogen (N), a combination of gallium (Ga) and nitrogen (N), a combination of nitrogen (N) and fluorine (F), a combination of nitrogen (N) and hydrogen (H), a combination of hydrogen (H) and fluorine (F). and a combination of aluminum (Al) and lithium (Li).
	Watanabe recognizes a need for an MgO tunnel barrier of an MTJ device to have excellent corrosion resistance, moistures resistance, water resistance and a low electrical resistance (¶ 10 & ¶ 12). Watanabe satisfies the need by forming a material containing magnesium, aluminum, oxygen and nitrogen, in which aluminum and nitrogen components are combined in the crystal lattice MgO (¶ 12-¶ 13 & ¶ 25).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the nonmagnetic layer taught by Moon with the elements taught by Watanabe, so as to produce an MgO tunnel barrier for an MTJ device with excellent corrosion resistance, moistures resistance, water resistance and a low electrical resistance.
Regarding claim 10, the combination of Moon (Figs. 2A & 2F) and Watanabe further teaches the combination of the first additive element and the second additive element compensates a defect (Watanabe: ¶ 7, magnesium oxide in the MgO tunnel barrier that reacts with moisture and carbon dioxide in air would be disadvantageously formed into particles to 
Regarding claim 11, Moon and Watanabe does not explicitly disclose a ratio of the first additive element in the nonmagnetic layer is less than or equal to 5 atomic percent, and a ratio of the second additive element in the nonmagnetic layer is less than or equal to 5 atomic percent.
	However, the combination of Moon and Watanabe teaches a general condition in which the first and second additive elements in the nonmagnetic layer must have respective ratio ranges in atomic percent (see also Watanabe: ¶ 25 & ¶ 34-¶ 35).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Moon and Watanabe teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a ratio of the first additive element in the nonmagnetic layer is less than or equal to 5 atomic percent, and a ratio of the second additive element in the nonmagnetic layer is less than or equal to 5 atomic percent produce unexpected results that are different in kind and not different in degree, said general conditions taught by the combination of Moon and Watanabe renders claim 11 obvious.
Regarding claim 12, Moon and Watanabe does not explicitly disclose a ratio of the first additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent, and 
	However, the combination of Moon and Watanabe teaches a general condition in which the first and second additive elements in the nonmagnetic layer must have respective ratio ranges in atomic percent (see also Watanabe: ¶ 25 & ¶ 34-¶ 35).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Moon and Sato teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a ratio of the first additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent, and a ratio of the second additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent produce unexpected results that are different in kind and not different in degree, said general conditions taught by the combination of Moon and Watanabe renders claim 12 obvious.
Regarding claim 13, Moon in Figs. 2A and 2F further teaches the first magnetic layer 224A contains at least iron (Fe) and boron (B) (¶ 47 & ¶ 58).
Regarding claim 14, Moon in Figs. 2A and 2F further teaches the second magnetic layer 226A contains at least iron (Fe) and boron (B) (¶ 50 & ¶ 58).
Regarding claim 15, Moon in Fig. 2F further teaches the stacked structure forms a spin-transfer-torque (STT) magnetoresistive element 220 (¶ 41, ¶ 46 & ¶ 93, variable resistance element 220 having magnetization direction induced by spin transfer torque).
Regarding claim 16, Moon in Fig. 2F further teaches the stacked structure forms a magnetoresistive element 220 (¶ 41, variable resistance element 220) having perpendicular magnetization (Fig. 2F & ¶ 94).
Regarding claim 17, Moon and Watanabe does not explicitly disclose a ratio of the first additive element in the nonmagnetic layer is less than or equal to 5 atomic percent, and a ratio of the second additive element in the nonmagnetic layer is less than or equal to 5 atomic percent, and the ratio of the first additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent, and the ratio of the second additive element in the nonmagnetic layer is greater than or equal to 0.002 atomic percent.
	However, the combination of Moon and Watanabe teaches a general condition in which the first and second additive elements in the nonmagnetic layer must have respective ratio ranges in atomic percent (see also Watanabe: ¶ 25 & ¶ 34-¶ 35).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Moon and Watanabe teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a ratio of the first additive element in the nonmagnetic unexpected results that are different in kind and not different in degree, said general conditions taught by the combination of Moon and Watanabe renders claim 17 obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                     

/JAY C CHANG/Primary Examiner, Art Unit 2895